UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAR 1 1 2003
Mr. Geoffrey A. Yudien
Legal Counsel
Vermont Department of Education
• 120 State Street
Montpelier, Vermont 05620-2501
Dear Mr. Yudien:
This is a response to your January 9, 2003 letter sent by electronic mail to Dr. JoLeta
Reynolds, Office of the Director, Office of Special Education Programs (OSEP),
regarding the enrollment of children with disabilities, currently in State custody, in
Vermont's home school program and the role of the surrogate parent in making
educational decisions for children with disabilities placed in State custody. In your letter
you request a written opinion from OSEP to the following questions, which are restated
below with our response to each question.
. Is the Department o f Social and Rehabilitation Services (SRS) Commissioner's
authority under State law to make educational decisions on behalf o f children
under his or her custody entirely superseded by the definition o f "parent" at 34
C.F.R. 300.20(a)(2)?
Under Part B of the Individuals with Disabilities Education Act (IDEA), each State and
its public agencies are required to make a free appropriate public education (FAPE)
available to all children with disabilities residing within the State in mandatory age
ranges, as well as to ensure that the rights and protections under Part B are extended to
those children and their parents. The Part B regulations require parental consent prior to
conducting an initial evaluation or reevaluation and initial provision of special education
and related services to a child with a disability (see 34 C.F.R. §300.505(a)).
Further, the Part B regulations require that parents of a child with a disability be given
prior notice of and the opportunity to participate in meetings with respect to the
identification, evaluation and educational placement of the child and provision of FAPE
(see 34 C.F.R. §300.501(a)-(b)). 34 CFR §300.20 defines the term "parent" as (1) A
natural or adoptive parent of a child; (2) A guardian but not the State if the child is a
ward of the State; (3) A person acting in the place of a parent (such as a grandparent or
stepparent with whom the child lives, or a person who is legally responsible for the
child's welfare); (4) A surrogate parent who has been appointed in accordance with
§300.515. Unless State law prohibits a foster parent from acting as a parent, a State may
allow a foster parent to act as a parent if the natural parents' authority to make
educational decisions on the child's behalf has been extinguished under State law; and if
400 MARYLAND AVE., S.W., WASHINGTON. D.C. 2 0 2 0 2
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Mr. Geoffrey A. Yudien
the foster parent has an ongoing, long-term parental relationship with the child, is willing
to make the educational decisions required of parents under the Act, and has no interest
that would conflict with the interests of the child (.see 34 C.F.R. §300.20(b)).
The term "parent" for children with disabilities eligible under Part B specifically excludes
the State if the child is a ward of the State. Therefore, pursuant to the definition of
"parent" under 34 C.F.R. §300.20(a), the SRS Commissioner cannot serve in the role of a
parent and make educational decisions on behalf of a child with a disability who is a ward
of the State. It should be clarified that the SRS Commissioner's authority under State law
to make educational decisions on behalf of children in State custody who are not eligible
for special education and related services under the IDEA is left to the discretion of the
State.
2. Does the SRS Commissioner have the authority to (1) enroll a child who has just
become of compulsory school age and who may be eligible for special education in
a Vermont home study program, and (2) disenroll an eligible student of compulsory
school age from a public school special education program and enroll the student
in a Vermont home study program?

Each State and its public agencies are required to locate, identify, and evaluate all
children residing in the State who are suspected of having disabilities under Part B, so
that a FAPE can be made available to all eligible children (see 34 C.F.R. §300.121,
300.125 and 300.220). Further, it is the responsibility of each public agency to ensure
that the rights of a child with a disability are protected if (1) no parent (as defined in
Section §300.20) can be identified; (2) the public agency, after reasonable efforts, cannot
discover the whereabouts of a parent; or (3) the child is a ward o f the State under the
laws of the State (see 20 U.S.C. §1415(b)(1)(B); 34 C.F.R. §300.515(a)).
In order to meet this responsibility, it is the duty of the public agency to have a method
for determining whether a child needs a surrogate parent and for assigning an individual
to act as a surrogate parent to the child (.see 3 4 C F R §300.515(b)). The IDEA allows a
public agency to select surrogate parents by any method permitted under State law,
except that it must make certain the individual selected (1) is not an employee of any
agency involved in the education or care of the child; (2) has no interest that conflicts
with the interest of the child he or she represents; and (3) has the knowledge and skills
that ensure adequate representation of the child (see 34 CFR §300.515(c)). It is very
important that the surrogate parent adequately represents the educational interest of the
child, and not the interests of a particular agency.
In the case of other governmental agencies, even those agencies that are not involved in
the education of the child may have a conflict between the interest of the child and those
of the employee of the agency because some educational decisions will have an impact
on whether an educational agency or some other governmental agency will be responsible
for paying for or providing services for the child. Pursuant to the Part B regulations, the
SRS Commissioner cannot act as a parent or be appointed as a surrogate parent for a
child with a disability who is a ward of the State and thus, cannot determine the

Page 3 - Mr. Geoffrey A. Yudien
educational placement for the child. It should be noted that if it is determined that the
child is not eligible for special education and related services under the IDEA, then State
law governs whether the SRS Commissioner has the authority to act on the child's behalf
with regard to an educational placement.

. Does a surrogate parent have the authority to (1) enroll a child who has just
become o f compulsory school age and who may be eligible for special education in
a Vermont home studyprogram, and (2) disenroll an eligible studentfrom public
school special education program and enroll the student in a Vermont home study
program ?
Under 34 CFR {}300.515(e), the surrogate parent may represent the child in all matters
relating to identification, evaluation and educational placement, as well as the provision
of FAPE. The surrogate parent possesses all the rights and responsibilities of a parent
under the IDEA. The IDEA does not preclude a surrogate parent from removing an
eligible child from a public school special education program and enrolling the child in
another program, including a home study program. However, it is important to reiterate
that the State has the responsibility under the IDEA to ensure that the rights of the child
are protected. This includes the responsibility to ensure that the surrogate parent assigned
to a child with a disability has no other interest that conflicts with the interest of the child
and has knowledge and skills that will ensure adequate representation of the child.
Finally, it is not clear from your letter whether the State of Vermont may have State
statutes and regulations that are inconsistent with respect to this matter. If there are State
statutes, regulations, and policies that are inconsistent with the IDEA regarding this issue,
then the State must change these State-level rules so that there is no conflict with the
IDEA requirements. We hope you find this explanation helpful. If you need further
assistance, please call Dr. JoLeta Reynolds at 202-205-5507 or Dale King at 202-2601156.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Mr. Dennis Kane
Vermont Department of Education

